In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00050-CV



       IN THE MATTER OF Y.G., A JUVENILE



        On Appeal from the 272nd District Court
                Brazos County, Texas
              Trial Court No. 94-J-2015




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION
        The appellant, Y.G., has filed a motion with this Court seeking to dismiss her appeal.1

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1).

        Accordingly, we dismiss this appeal.




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:           October 6, 2015
Date Decided:             October 7, 2015




1
 Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.

                                                       2